DETAILED ACTION
Claims 1, 2, 6, 8, 11, 12, 16–27, 30, and 31 are currently pending in this Office action.  Claims 16–27, 30, and 31 are withdrawn as being directed to non-elected inventions.  Claims 3–5, 7, 9, 10, 13–15, 28, and 29 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 112(a)new matter rejection of claims 1, 2, 6, 8, and 11, pages 6–7 argue that “the objected claim element is consistent with the as filed specification and is implicitly supported therein,” citing Par. 61 of the specification as support.  This is unpersuasive because as discussed in the previous Office action and a reiterated below, the Pars. 59–61 of specification each state “Mw of the (meth)acrylic copolymer (A1) or the two (meth)acrylic copolymers (A1a) and (A1b) comprising at least 50wt% of polymeric units coming from methyl methacrylate.”  In other words, Mw characterizes (A1a) and (A1b) together.  The specification does not provide that “the molecular weight Mw of each of the two (meth)acrylic copolymers (A1a) and (A1b) of the mixture” (emphasis added) possess the molecular weight as now recited in claim 1 and as argued by applicant.
The 35 U.S.C. 112(b) indefiniteness rejection of claim 2 is withdrawn in light of the amendments correcting claims 1 and 2.
As for the obviousness rejections under 35 U.S.C. 103 of claims 1, 2, 6, 8, and 11 over Noro et al. (JP 11-199699 A, machine translation) in view of Rachwall (US 2011/0305862 A1), in response to applicant's arguments on pages 8–9 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the rejections were based upon Noro in view of Rachwall, rather than either reference alone.
Nonetheless, page 9 argues that “Noro does not disclose or suggest adding a process aid to its composition.”  This is unpersuasive because applicant quotes Noro Par. 16 disclosing diluents or other such additives “depending upon the desired purpose” of the additive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adding a processing aid to improve melt behavior and speed fusion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
  In response to applicant’s argument on page 10 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Noro already teaches a vinyl chloride copolymer resin with a filler content as claimed; Rachwal was combined therewith because it teaches that a combination of two of the high molecular weight copolymer processing aids (as presently claimed) have good miscibility with thermoplastics in the melt, reduce the melt viscosity of the thermoplastic, and improve the processability of thermoplastics.  One of ordinary skill in the art would would reasonably expect the acrylic copolymer processing aid of Rachwall to possess a glass transition temperature as claimed because the processing aid is substantially similar, if not identical, to that disclosed in Examples 1 and 2 of the present specification (based upon molecular weight and chemical structure).  Therefore, applicant’s argument is unpersuasive because Rachwall teaches a mixture of two (meth)acrylic copolymers (A1a) and (A1b) as claimed and the reference provides adequate motivation to combine Noro with Rachwall.
	The claims, accordingly, remain unpatentable over the previously cited art.
Claim Rejections - 35 USC § 112
	Claims 1, 2, 6, 8, 11, and 12 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 at line 13-15 recites “the molecular weight Mw of each of the two (meth)acrylic copolymers (A1a) and (A1b) of the mixture is between 1,000,000 g/mol and 12,000,000 g/mol.” This is new matter because it is inconsistent with the original disclosure. The present specification at Par. 59 states:
the mass average molecular weight Mw of the (meth)acrylic copolymer (A1) or the two (meth)acrylic copolymers (A1a) and (A1b) comprising at least 50wt% of polymeric units coming from methyl methacrylate is at least 300 000g/mol, preferably at least 500 000g/mol, more preferably at least 750 000g/mol, advantageously at least 1 000 000 g/mol and most advantageously at least 1 500 000g/mol.
See also Spec. ¶¶ 60, 61.  In other words, the specification does not provide that “the molecular weight Mw of each of the two (meth)acrylic copolymers (A1a) and (A1b) of the mixture” possess the molecular weight as now claimed, but rather the Mw characterizes (A1a) and (A1b) together.
	The claims depending from claim 1 likewise contain new matter for this reason.
	Claim 11 also contains new matter for these reasons because lines 2-3 recite “Mw of said each of the two (meth)acrylic copolymers (A1a) and (A1b) of the mixture is between 1,000,000 g/mol and 10,000,000 g/mol.”
	Claim 12 similarly contains new matter because lines 2-3 recite “Mw of said each of the two (meth)acrylic copolymers (A1a) and (A1b) of the mixture is between 1,500,000 g/mol and 10,000,000 g/mol.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al. (JP 11-199699 A, machine translation) in view of Rachwall (US 2011/0305862 A1).
	With respect to claims 1, 6, 11, and 12, Noro at claim 1 discloses a vinyl chloride resin composition containing plasticizer, 100 to 500 parts by weight (pbw) of an inorganic filler, and a bicarbonate. Example 1 under [0022] discloses a composition containing 100 parts by weight (pbw) of a vinyl chloride copolymer resin containing 95 weight percent vinyl chloride and 5 weight percent vinyl acetate; 100 pbw of a calcium carbonate with a 1 µm average particle size; and 100 pbw of a calcium carbonate with a 5 µm average particle size. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In this
case, Noro teaches an amount of inorganic filler that overlaps with the presently claimed range of “between 50 phr and 200 phr.”
	Noro at [0016] teaches including further additives depending on the desired properties, but is silent as to a mixture of two (meth)acrylic copolymers (A1a) and (A1b) possessing a glass transition temperature (Tg) as presently claimed and the molecular weight Mw of each of (A1a) and (A1b).
	Rachwall at claim 12 discloses a thermoplastic compound comprising a polyvinyl chloride (PVC) matrix blended with from 5 to 90 weight percent of a composite polymer modifier of claim 1 therein. Claim 1 discloses a composite polymer modifier comprising a) form 99 to 1 weight percent of one or more inorganic fillers and b) from 1 to 99 weight percent of one or more polymeric process aids for a total of 100 weight percent. Given 90 weight percent of a composite polymer modifier containing 1 weight percent of a polymeric process aid and 99 weight percent of filler, the corresponding content per hundred parts matrix polymer (phr) of polymeric process aid and filler would be respectively 0.9 phr and 89.1 phr. Each polymeric process aid is an acrylic copolymer with a molecular weight of 50,000 to 10,000,000 g/mol according to claim 2. [0027] discloses that the copolymer has a weight average molecular weight of 500,000 to 5,000,000 g/mol; and the acrylic copolymer contains 90 weight percent methyl methacrylate units and 10 weight percent butyl acrylate units. Claim 3 specifies that the mineral filler may be calcium carbonate, precipitated silica, clay, non-clay montmorillonite, zeolite, or perlite. [0022], [0023] teach that a combination of two of the high molecular weight copolymer processing aids have good miscibility with thermoplastics in the melt, reduce the melt viscosity of the thermoplastic, and improve the processability of thermoplastics.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
	Here, the present specification at Examples 1 and 2 in Table 2 employ a processing aid that is an acrylic copolymer having a molecular weight of 4,500,00 g/mol; 90 weight percent methyl methacrylate units and 10 weight percent butyl acrylate units; and a Tg of 107°C. Rachwall at [0027] similarly discloses an acrylic copolymer with a molecular weight of up to 5,000,000 g/mol as a polymeric process aid, where the acrylic copolymer contains 90 weight percent methyl methacrylate units and 10 weight percent butyl acrylate units. Thus, Rachwall discloses an acrylic copolymer processing aid that is substantially similar, if not identical, to that disclosed by the present specification (based upon molecular weight and chemical structure) and so would reasonably be expected to possess a Tg within the claimed range. As noted above, claim 1 of Rachwall teaches a mixture of two (meth)acrylic copolymers since it specifies “one or more polymeric process aids” each possessing the Tg and Mw therein.
	While Rachwall does not directly disclose a temperature (Tg) of the mixture of (meth)acrylic copolymers and the molecular weight Mw of each (meth)acrylic copolymer, since each of the claimed components is present and rendered obvious by the teachings Rachwall, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare an acrylic copolymer processing aid where the mixture of two (meth)acrylic copolymers possess a glass transition temperature within the presently claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	Given that Noro is directed to vinyl-chloride compositions and the advantages of the process of aid of Rachwall, it would have been obvious to a person skill in the art before the effective filing date of the claimed invention to include a processing aid as claimed in order to reduce the melt viscosity of and improve the processability of the vinyl chloride composition containing the same.
	With respect to claim 2, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. Here, the patentability of the claim is determined by the composition rather
than the method of its preparation. Noro in view of Rachwall discloses composition comprising an acrylic copolymer processing aid, a filler or mixture of fillers, and a halogen containing polymer (PVC).
	With respect to claim 8, Noro at Example 1 under [0022] contains a mixture of two calcium carbonate fillers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763